DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2017/0230994 A1 to You et al. (hereinafter “You”) discloses one downlink control information DCI may be divided into first DCI and second DCI to be transmitted/received. The first DCI may be transmitted/received within a control region of a first TTI of a first time length. The first DCI may include information about the second DCI in a second TTI of a second time length shorter than the first time length. The first DCI may be transmitted/received using first decoding candidates for transmission of the first DCI among decoding candidates in the search space in the control region of the first TTI. The decoding candidates other than the first decoding candidate among the decoding candidates in the search space may be used for transmission/reception of legacy DCI.
The prior art of record US 2019/0081743 A1 to Loehr et al. (hereinafter “Loehr”) discloses transmitting data over a physical uplink shared channel in a wireless communication system by using an asynchronous hybrid automatic repeat request, HARQ. An exemplary apparatus comprises a first timer configured to start upon uplink data transmission and stop after a first predetermined time; a second timer configured to start upon stop of the first timer and to stop after a second predetermined time; a receiver for receiving downlink control information including a positive acknowledgement for uplink new data transmission or retransmission, the receiver being configured to perform the receiving only when the first timer is stopped and the second timer is running, wherein the second timer is further configured to stop upon receiving the positive acknowledgement.
You and Loehr individually or in combination to do not explicitly disclose a method performed by a terminal in a communication system, the method comprising: receiving, from a base station, downlink control information for scheduling a transmission of downlink data, the downlink control information including a new data indicator and an indicator associated with a flushing; receiving, from the base station, the downlink data including one or more code block groups, wherein a code block group includes one or more code blocks; identifying whether the downlink data corresponds to a retransmission based on the new data indicator; and identifying whether the one or more code block groups are combinable with one or more earlier received code block groups based on the indicator associated with the flushing in case that the downlink data corresponds to the retransmission.
You and Loehr individually or in combination do not explicitly disclose a method performed by a base station in a communication system, the method comprising: identifying whether a combining of one or more code block groups included in downlink data with one or more earlier transmitted code block groups is to be performed or not; transmitting, to a terminal, downlink control information for scheduling a transmission of the downlink data, the downlink control information including a new data indicator and an indicator associated with a flushing based on the identification; and transmitting, to the terminal, the downlink data including the one or more code block groups, wherein a code block group includes one or more code blocks, wherein in case that the new data indicator indicates that the downlink data corresponds to a retransmission, the indicator associated with the flushing indicates whether the one or more code block groups are combinable with the one or more earlier transmitted code block groups or not.
Accordingly claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476